O’Donnell, J.,
dissenting.
{¶ 44} I respectfully dissent. The uncontroverted facts here reveal that Janice Cowan appealed from a judgment of the Portage County Municipal Court entered pursuant to a jury verdict finding her guilty of two counts of failing to confine a vicious dog, one count of failing to confine a dangerous dog, and one count of failing to obtain the liability insurance required by R.C. 955.22(E). These charges arose from three separate incidents from October 2001 through January 2002.
{¶ 45} The appellate court determined that Cowan had been denied due process of law, based on the fact that Cowan had no opportunity to challenge Deputy Portage County Dog Warden Cheryl Heckman’s conclusion that Cowan owned vicious dogs. However, Deputy Heckman conducted an investigation of *156the October 2001 attack on Margaret Maurer, which had resulted in multiple bites on her arm and leg, required hospital treatment, and caused permanent scarring. Heckman concluded that Cowan’s dogs had perpetrated the attack on Maurer and had seriously injured her, and therefore, in accordance with R.C. 955.11, determined her dogs to be vicious.8
{¶ 46} Deputy Dog Warden Jason Williard subsequently investigated charges that the dogs were running loose on January 18, 2002 and filed a charge against Cowan because he determined that the dogs had not been properly confined on that date.9 Essentially, the appellate court concluded that Cowan had no administrative process to appeal Heckman’s conclusion.
{¶ 47} In my view, however, the criminal charges that formed the basis of this case are unaffected by any classification by Heckman.
{¶ 48} The burden of the prosecution never changed. It had the obligation to prove guilt beyond a reasonable doubt. And Cowan had the ability to present as a defense the fact that the dogs were not vicious, or had been properly confined, or that no need existed to confine them.
{¶ 49} R.C. 955.11(A)(1)(a) defines a dangerous dog, and R.C. 955.11(A)(4)(a) defines a vicious dog. Cowan’s guilt was only known following trial. No unilateral dog-warden classification resulted in destruction of her animals; that occurred only after the jury had reached its verdict and the court imposed sentence. And nothing prevented Cowan from seeking a temporary order or other stay of any determination of the dog warden pending trial; nothing in law prevents any dog owners from challenging any classification by dog wardens. The fact is that the General Assembly has defined a vicious dog as one that kills or injures persons. A dog is dangerous or vicious if the prosecution proves beyond a reasonable doubt that the dog meets those definitions as specified in R.C. 955.11. Here, Cowan had a full opportunity at trial to contest charges that she owned vicious dogs. And prior to trial, she had the opportunity to contest allegations regarding the confinement of her animals had she chosen to do so. She did not.
Victor V. Vigluicci, Portage County Prosecuting Attorney, and Pamela J. Holder, Assistant Prosecuting Attorney, for appellant.
Mentzer, Vuillemin & Mygrant, Ltd., and Erik M. Jones, for appellee.
{¶ 50} Accordingly, in my view, Cowan had a meaningful opportunity to contest the evidence that her dogs seriously injured Margaret Maurer on October 1, 2001, and had the same due process rights accorded to any other defendant. In other instances of criminal prosecution, the state removes defendants from society pending trial, seizes the evidence from a crime scene — often the home of a defendant — pursuant to a warrant pending trial, and even removes children pending trial, and otherwise takes actions designed to preserve evidence and maintain safety and security in society pending outcomes of trials.
{¶ 51} Requiring these dogs to be secured pending trial is not a denial of due process, but rather a reasonable measure designed to maintain neighborhood safety pending trial. Accordingly, I would reverse the judgment of the appellate court.
O’Connor, J., concurs in the foregoing dissenting opinion.

. {¶ a} Pursuant to R.C. 955.11(A)(4)(a), a “vicious dog” is one that “without provocation and subject to division (A)(4)(b) of this section, meets any of the following:
{¶ b} “(i) Has killed or caused serious injury to any person;
{¶ e} “(ii) Has caused injury, other than killing or serious injury, to any person, or has killed another dog.
{¶ d} “(ni) Belongs to a breed that is commonly known as a pit bull dog. The ownership, keeping, or harboring of such a breed of dog shall be prima-facie evidence of the ownership, keeping, or harboring of a vicious dog.”


. R.C. 955.22(D) provides that the owner of a vicious dog must securely confine it all times.